                                     224 Filed 01/28/21
     Case 7:12-cv-06421-KMK Document 225       01/27/21 Page 1 of 1




                                     January 27, 2021
Via ECF
Hon. Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:     U.S. Securities and Exchange Commission v. Bronson et al.,
               12-CV-6421 (KMK)

Dear Judge Karas:

        Plaintiff Securities and Exchange Commission (the “Commission”) respectfully
writes to update the Court. On January 19, 2021, the Court held Defendant Edward
Bronson (“Defendant”) in contempt and ordered him to “make a good-faith payment of
$25,000 to the SEC no later than one week from entry of this order.” DE 223. The Order
cautioned the Defendant that “[a]lthough the Court declines, for now, to order Bronson
incarcerated, the Court will revisit this decision if Bronson violates any provisions of this
Order and Mr. Bronson should not presume he will avoid prison should there be any
future violations.”

        A week and a day after entry of the Order, the Commission has not received
Defendant’s payment. This morning, I emailed Defendant’s counsel, Paul Rachmuth, to
ask if Defendant could provide proof that payment had been remitted but received no
response. I then called and spoke to counsel at approximately 11:25am. During our call,
Mr. Rachmuth informed me that he had inquired and was waiting to hear from his client.
At approximately 2:10pm, Mr. Rachmuth advised that Defendant intends to pay on
Monday or sooner and is gathering documents to produce to the Commission. Mr.
Rachmuth asked me to agree to extend the due date for payment. I advised Mr. Rachmuth
that I could not agree to change the Court’s Order.

        Commission counsel has no confidence that Defendant will in fact make the
payment by Monday or at all. Indeed, Commission counsel initiated the request for proof
of payment – after the due date had passed. Even so, the Commission respectfully defers
to the Court concerning whether and what further coercive sanctions should be imposed
until the Defendant demonstrates compliance with the Court-ordered payment. The
Commission respectfully requests that the Defendant be required to file proof of any
payment on ECF.                                         Mr. Bronson must make the required
                                                          payment by 5 pm on 1/29/21 or face the full
                                                          range of sanctions. Enough is enough.
                                  Respectfully submitted,
                                 s/Maureen Peyton KingSo Ordered.


                                                           1/27/21
